UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-4585


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

ANTOINE DOUGLAS LAWS,

                   Defendant - Appellant.



                                     No. 17-4592


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

ANTOINE DOUGLAS LAWS,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cr-00035-HEH-1; 3:17-cr-
00099-HEH-1).


Submitted: August 16, 2018                                  Decided: August 20, 2018
Before DUNCAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt, Appellate Attorney,
Alexandria, Virginia, Valencia D. Roberts, Assistant Federal Public Defender, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant. Jin Ah
Lee, Angela Mastandrea-Miller, Assistant United States Attorneys, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       A jury convicted Antoine Douglas Laws of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (2012). The district court sentenced Laws

to 115 months’ imprisonment. At the time Laws committed this offense, he was on

supervised release for a 2013 felon-in-possession-of-a-firearm conviction. Based on

Laws’ admission to violating the terms of his supervision, the district court revoked his

supervised release and imposed a 24-month statutory maximum sentence, to run

consecutively to the 115-month sentence for the instant firearm conviction.

       This court consolidated Laws’ appeals from the firearm offense and revocation

judgments. Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel has filed a

brief certifying that there are no meritorious grounds for appeal, but questioning whether

the district court erred in denying Laws’ motion to suppress and whether the revocation

sentence was procedurally reasonable. Laws has filed a pro se brief also contesting the

district court’s denial of his motion to suppress. We affirm.

       Counsel first challenges the district court’s denial of Laws’ motion to suppress the

firearm found in Laws’ bag located in his companion’s vehicle on the basis that his

companion did not have authority to consent to a search of the bag. Counsel concedes

that the search can alternatively be justified as a search incident to arrest. Laws asserts in

his pro se brief that law enforcement lacked authorization to conduct an earlier search of

his motel room and that the statements of a companion, which alerted officers to the

location of the firearm, were coerced. Laws further contends that the vehicle search was



                                              3
not a proper search incident to arrest because officers searched his motel room between

arresting him and searching the vehicle.

       In reviewing a district court’s denial of a defendant’s motion to suppress, we

review the district court’s legal conclusions de novo and its factual findings for clear

error, construing the evidence presented in the light most favorable to the Government.

United States v. Stover, 808 F.3d 991, 994 (4th Cir. 2015). Warrantless searches “are per

se unreasonable under the Fourth Amendment—subject only to a few specifically

established and well-delineated exceptions.” California v. Acevedo, 500 U.S. 565, 580

(1991) (internal quotation marks omitted).      Pursuant to the search-incident-to-arrest

exception, as relevant here, when an officer lawfully arrests the occupant of an

automobile, a search of the vehicle is justified “when it is reasonable to believe evidence

relevant to the crime of arrest might be found in the vehicle.” Arizona v. Gant, 556 U.S.

332, 343 (2009) (internal quotation marks omitted). In this scenario, “the offense of

arrest will supply a basis for searching the passenger compartment of [the] vehicle and

any containers therein.” Id. at 344.

       We perceive no error in the district court’s denial of Laws’ motion to suppress.

The search of the vehicle and the bag containing the firearm was justified as a search

incident to Laws’ arrest. One of the warrants for Laws’ arrest charged him with the use

of a firearm in the commission of a felony, and officers suspected that Laws had a gun

with him on the day of his arrest. Thus, after removing Laws from the vehicle and

arresting him, officers had authority to search the passenger compartment of the vehicle

and the plastic bag inside for a firearm. See id. at 343-44. Laws’ contention that the

                                            4
officers’ intervening search of the motel room rendered the search of the vehicle

improper is unavailing.

       Counsel next challenges the procedural reasonableness of Laws’ revocation

sentence, contending that in calculating Laws’ policy statement range, the district court

erroneously used Laws’ criminal history category at the time of the revocation hearing

rather than his criminal history category at the time his supervised release was imposed.

We review a sentence imposed upon revocation of supervised release to determine

whether “it falls outside the statutory maximum or is otherwise plainly unreasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal quotation marks

omitted).   We determine reasonableness by generally following the procedural and

substantive considerations used in reviewing original sentences. United States v. Crudup,

461 F.3d 433, 438 (4th Cir. 2006). In analyzing a revocation sentence, we apply “a more

deferential appellate posture concerning issues of fact and the exercise of discretion than

reasonableness review for [G]uidelines sentences.” United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks omitted). A revocation sentence is

procedurally reasonable if the district court considered the policy statements in Chapter

Seven of the Sentencing Guidelines and the applicable 18 U.S.C. § 3553(a) (2012)

factors. 18 U.S.C. § 3583(e) (2012); Crudup, 461 F.3d at 438-39.

       Where, as here, a defendant fails to object to the district court’s calculation of the

revocation range, we review for plain error. United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013). “To establish plain error, [a defendant] must show (1) that the district

court erred, (2) that the error is clear or obvious, and (3) that the error affected his

                                             5
substantial rights, meaning that it affected the outcome of the district court proceedings.”

Id. at 640-41 (internal quotation marks omitted). However, even if a defendant makes

such a showing, we will correct the error only if it “seriously affects the fairness, integrity

or public reputation of judicial proceedings.” Id. at 641 (brackets and internal quotation

marks omitted).

       We agree that the district court erred in calculating Laws’ policy statement range

using Laws’ criminal history category at the time of the revocation hearing rather than his

lower criminal history category at the time of his original sentence. See U.S. Sentencing

Guidelines Manual § 7B1.4, p.s., cmt. n.1 (2016). However, even assuming that this

error was plain, Laws cannot show that it violated his substantial rights. While the error

resulted in a higher policy statement range, the record indicates that the district court

would have arrived at the same sentence had it started at a lower range—the court

grounded the statutory maximum sentence in Laws’ breach of trust, citing Laws’

commission of a major felony six months after his release from prison and his refusal to

cooperate with his probation officer. See Molina-Martinez v. United States, 136 S. Ct.

1338, 1346 (2016) (“There may be instances when, despite application of an erroneous

Guidelines range, a reasonable probability of prejudice does not exist”; “[t]he record in a

case may show, for example, that the district court thought the sentence it chose was

appropriate irrespective of the Guidelines range.”). Accordingly, we conclude that Laws

fails to satisfy the plain error standard.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

                                              6
judgments. This court requires that counsel inform Laws, in writing, of the right to

petition the Supreme Court of the United States for further review. If Laws requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Laws.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           7